         Case 1:20-cv-00549-LJV Document 13 Filed 06/01/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 KEVIN RUDDOCK,

              Petitioner,
                                                        20-CV-549
       v.                                               DECISION & ORDER

 CHAD WOLF, Acting Secretary, U.S.
 Department of Homeland Security, et al.,

              Respondents.



       The petitioner, Kevin Ruddock, is a civil immigration detainee currently held at

the Buffalo Federal Detention Facility in Batavia, New York (“BFDF”). Ruddock claims

that his continued detention during the COVID-19 global pandemic is “tantamount to

material punishment” and therefore violates his Fifth Amendment right to Due Process.

Docket Item 1 ¶ 42. Ruddock notes that he “is particularly concerned about COVID-19

because [he was stabbed] in 2008 and [his lung] collapse[d].” Id. ¶ 1. Additionally, he

claims that he has “been smok[ing since] age 13 and now [has an] infection in [his]

lungs.” Id.

       On May 12, 2020, the respondents moved to dismiss the petition. Docket Item 6.

They argue that “no [D]ue [P]rocess violation exists because [Ruddock] is not a

‘vulnerable individual,’” as defined by the Centers for Disease Control (“CDC”). Docket

Item 6-1 at 4. The respondents also contend that they “provided exceptional [medical]

care” to Ruddock, id. at 5, after he tested positive for COVID-19 on April 16, 2020,

Docket Item 6-2 ¶ 25.
            Case 1:20-cv-00549-LJV Document 13 Filed 06/01/20 Page 2 of 5




       On May 15, 2020, Ruddock responded to the motion. Docket Item 8. 1 He

argues that he “do[es] meet [the] vulnerable individual classification because BFDF did

not comply with the CDC law during the time of late February to the middle of April. . . .

They did not meet any standards to protect [him].” Docket Item 8 at 2. He does not,

however, identify any underlying medical condition that puts him at high risk for

complications from COVID-19.

       For the reasons that follow, this Court grants the motion to dismiss Ruddock’s

petition.


                                         DISCUSSION


       In Jones v. Wolf, this Court found that the government’s “fail[ure] to take the

steps recommended by public health officials to protect high-risk individuals from

contracting COVID-19” while in immigration detention at the BFDF violated those

individuals’ Due Process rights. No. 20-CV-361, 2020 WL 1643857, at *1 (W.D.N.Y.

Apr. 2, 2020) (emphasis added). Thus, this Court ordered the government to “provide

those petitioners who are vulnerable individuals, as defined by [the CDC,] with a living

situation that facilitates ‘social distancing.’” Id.

       With respect to the BFDF petitioners who were not “vulnerable” based on CDC

guidelines, however, this Court found that there was no Due Process violation. See

Ramsundar v. Wolf, No. 20-CV-361, 2020 WL 1809677, at *3 (W.D.N.Y. Apr. 9, 2020)

(“Although these individuals may be at heightened risk of developing complications from


       1
        Counsel for the respondents filed Ruddock’s response as ordered by this
Court. See Docket Items 3 and 8. Ruddock also mailed an identical response, which
was docketed as Docket Item 9.

                                                2
         Case 1:20-cv-00549-LJV Document 13 Filed 06/01/20 Page 3 of 5




COVID-19, they do not meet the CDC’s current criteria for vulnerable individuals.

Because the violation at issue arises from the respondents’ failure to act on their actual

knowledge of serious risks to the health and well-being of individuals with the

vulnerabilities identified by the CDC, the respondents are not acting with deliberate

indifference to the needs of [the petitioners who do not] meet[ ] these criteria.” (citation

and internal quotation marks omitted)).

       As noted above, Ruddock has not identified any underlying condition that puts

him at high risk under CDC guidelines; on the contrary, he states that he “came [to the

BFDF] with no medical problems.” Docket Item 8 at 2. Nor does Ruddock identify any

other facts that distinguish his case from those of the petitioners who were not high risk

in Jones and Ramsundar. What is more, the respondents’ expert—Captain Abelardo

Montalvo, M.D.—attests that he has reviewed Ruddock’s medical records and Ruddock

“does not have any of the chronic conditions listed by the CDC that would make him a

‘vulnerable individual.’” Docket Item 6-2 ¶ 24.

       Therefore, based on this Court’s decisions in Jones and Ramsundar, the

respondents have not violated Ruddock’s right to Due Process.

       Ruddock also alleges that the respondents are providing him with inadequate

medical care. More specifically, he claims that “BFDF is not a hospital” and he “can get

better care outside than in here.” Docket Item 8 at 2. He claims that he has “not seen

any medical staff come and ask [him] anything after finding out [he has] a lung

infection.” Id. He further alleges that the respondents “only gave [him] five pills and an

inhaler,” and he is “still breathing short and still feeling ches[t] pain. Coughing blood

and feeling [his] heart beating slow[ly] at night.” Id.



                                              3
           Case 1:20-cv-00549-LJV Document 13 Filed 06/01/20 Page 4 of 5




       As an initial matter, the question before this Court is not whether Ruddock could

receive better care outside the BFDF; it is whether the care he is receiving at the BFDF

demonstrates deliberate indifference to his serious medical needs. See Jones, 2020

WL 1643857, at *3. And the answer to that question is that there has been no

deliberate indifference. Ruddock’s medical records show that he “was seen in excess

of 16 times,” including being “seen twice on certain days.” Docket Item 11 at 17; see

also Docket Item 11-2 (medical records). His temperature and vital signs were checked

frequently, and his blood oxygenation levels—one of the tests that might show

worrisome COVID-19 complications—ranged from 96% to 100%. See Docket Item 11-2

at 3, 5, 7, 10, 12, 15, 18, 20, 24, 26, 28, 30, 33, 35, 37, 39, 41, 48, 51, 55, 60-61; see

also Docket Item 6-2 ¶ 28 (Montalvo Declaration) (explaining that Ruddock “has

excellent blood oxygenation”). He was “taken for a chest x-ray . . . [and] prescribed an

antibiotic and an inhaler for his symptoms.” Docket Item 11 at 17; see also Docket Item

11-2. Ruddock does not suggest what other treatment he should have received for his

shortness of breath, nor does he offer any evidence that the treatment given was

unsuccessful. In fact, Dr. Montalvo has opined that Ruddock’s condition has improved,

Docket Item 6-2 ¶ 28, and nothing in the record suggests otherwise. 2

       Accordingly, this Court finds that the respondents have not been deliberately

indifferent to Ruddock’s serious medical needs in providing him care for COVID-19.




       2
         Ruddock claims that he was “[c]oughing blood,” Docket Item 8 at 2, but the
medical records offer no support for that claim, see Docket Item 11-2.

                                              4
           Case 1:20-cv-00549-LJV Document 13 Filed 06/01/20 Page 5 of 5




                                         ORDER


         For the reasons explained above, the respondents’ motion to dismiss, Docket

Item 6, is GRANTED, and Ruddock’s petition, Docket Item 1, is DISMISSED. The Clerk

of Court shall close this case.

         SO ORDERED.

Dated:         June 1, 2020
               Buffalo, New York

                                              /s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                            5
